DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US Publication 2019/0165882 A1).
In regards to claims 2 and 12, You et al. (US Publication 2019/0165882 A1) teaches, a wireless transmit/receive unit (WTRU), the WTRU comprising a processor and a transmit/receive unit (see paragraph 50; a mobile station that transmits and receives can be a UE), configured to: receive information indicating a grant to allocate a region of a slot for a data transmission (see paragraph 72; Transmit format and resource allocation information of a downlink shared channel (DL-SCH) are referred to as DL scheduling information or DL grant. Transmit format and resource allocation information of an uplink shared channel (UL-SCH) are referred to as UL scheduling information or UL grant. The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats), wherein the data transmission is scheduled, for a scheduled time period, in the region of the slot allocated by the grant (see paragraph 72; Transmit format and resource allocation information of a downlink shared channel (DL-SCH) are referred to as DL scheduling information or DL grant; see paragraph 199; The eNB processor may control the eNB RF unit to transmit DCI for scheduling initial transmission or retransmission of uplink data); receive downlink control information (DCI) using a first radio network temporary identifier (RNTI) (see paragraph 73; plurality of PDCCHs may be transmitted in a control region. A UE may monitor the plural PDCCHs. An eNB determines a DCI format according to DCI which is to be transmitted to the UE and attaches a cyclic redundancy check (CRC) to the DCI. The CRC is masked (or scrambled) with an identifier (e.g. a radio network temporary identifier (RNTI)) according to an owner or a usage of a PDCCH. For example, if the PDCCH is dedicated to a specific UE, the CRC may be masked with an identifier (e.g. a cell-RNTI (C-RNTI)) of the UE. If the PDCCH is used for a paging message, the CRC may be masked with a paging identifier (e.g. a paging-RNTI (P-RNTI)). If the PDCCH is used for system information (more specifically, a system information block (SIB)), the CRC may be masked with a system information RNTI (SI-RNTI). If the PDCCH is used for a random access response, the CRC may be masked with a random access-RNTI (RA-RNTI). CRC masking (or scrambling) includes, for example, XOR operation between the CRC and the RNTI at a bit level), the first RNTI being used to demask a portion of the received DCI, the received DCI including information indicating one or more transmission regions of the slot (see paragraph 193; at the transmitting side processor 11 converts a data stream and also scrambles the data; from paragraph 73, scrambling and masking are the same;  see paragraph 194, the processor 21 on the receiving side of figure 16, decodes the data that is scrambled by the processor 11 of the transmitting side; thus the decoding by processor 21 reads on the unmasking the DCI using the RNTI); on condition that one or more of the transmission regions overlap with, in the scheduled time period, the region of the slot allocated by the grant, transmit, in accordance with the information in the received DCI, only a portion of a scheduled data transmission in the scheduled time period (see figure 8; the PDSCH 1 punctured by PDSCH 2; the PDSCH2 is visibly partially in the resource region allocated to PDSCH 1; see paragraph 175; Pre-emption (that is, puncturing of eMBB transmission) of eMBB DL transmission may be considered by URLLC data to multiplex eMBB and URLCC within the same cell. In this case, some of resources for eMBB data transmission may be punctured and affected by interference from URLLC traffic, and throughput of eMBB data transmission is affected by URLLC traffic. URLLC traffic of a neighboring cell may affect eMBB data; the URLLC puncturing eMBB implies that partial URLLC being transmitted in the eMBB space).  
In regards to claims 3 and 13, You teaches, wherein the one or more transmission regions of the slot indicated by the information in the received DCI are transmission regions of the slot to be pre-empted (see paragraph 153; The eNB may provide the UE with information indicating whether the CBs include punctured CBs. The presence of the punctured CBs may be indicated through DCI. For example, information indicating whether CBs of initial transmission or previous transmission of data include punctured CBs may be transmitted through retransmission DCI for scheduling retransmission of the data. The retransmission DCI may include information indicating punctured CB(s) and/or non-punctured CB(s) among CBs of initial transmission or previous transmission of data. The eNB may transmit DCI for retransmission of the punctured CB(s) separately from DCI for retransmission of non-punctured CB(s); see paragraph 175; pre-emption is also called puncturing).  
In regards to claims 4 and 14, You teaches, wherein the processor is further configured to cancel or puncture the scheduled data transmission, in the region of the slot allocated by the grant and corresponding to the indicated one or more of the transmission regions (see paragraph 175; Pre-emption (that is, puncturing of eMBB transmission) of eMBB DL transmission may be considered by URLLC data to multiplex eMBB and URLCC within the same cell. In this case, some of resources for eMBB data transmission may be punctured and affected by interference from URLLC traffic, and throughput of eMBB data transmission is affected by URLLC traffic. URLLC traffic of a neighboring cell may affect eMBB data).
In regards to claims 5 and 15, You teaches, wherein the processor and the transmit/receive unit are further configured to transmit the portion of the scheduled data transmission in the scheduled time period from a beginning of the region of the slot allocated by the grant to a beginning of the region of the slot allocated by the grant that overlaps with a temporally first transmission region of the indicated one or more transmission regions (see figure 7, the overlap for the beamed signals are at the beginning of the subframe).
In regards to claims 6 and 16, You teaches, wherein the processor and the transmit/receive unit are further configured to transmit the portion of the scheduled data transmission in the scheduled time period from the region of the slot allocated by the grant that overlaps with an end of a temporally last transmission region of the indicated one or more transmission regions to the end of the region of the slot allocated by the grant (see figure 8, the PDSCH2 that overlaps into PDSCH1 allocation, only partially overlaps for two OFDM symbols towards the end of the subframe).  
In regards to claims 7 and 17, You teaches, wherein the processor is further configured to: generate the scheduled data transmission (see paragraph 17; transmit a plurality of code blocks obtained from the data and transmit puncturing information indicating whether the plurality of code blocks include punctured code blocks); and cancel or puncture the scheduled data transmission, in accordance with the information in the received DCI (see paragraph 73; An eNB determines a DCI format according to DCI which is to be transmitted to the UE and attaches a cyclic redundancy check (CRC) to the DCI. The CRC is masked (or scrambled) with an identifier (e.g. a radio network temporary identifier (RNTI)) according to an owner or a usage of a PDCCH; see paragraph 175; Pre-emption (that is, puncturing of eMBB transmission) of eMBB DL transmission may be considered by URLLC data to multiplex eMBB and URLCC within the same cell), in the one or more of the transmission regions overlapping with, in the scheduled time period, the region of the slot allocated by the grant, to generate the portion of the scheduled data transmission for transmission in the scheduled time period (see figure 8, see paragraph 120; If data (e.g., URLLC data) in which latency is regarded as an important factor and data (e.g., eMBB data) in which latency is regarded as a relatively less important factor are multiplexed into the same frequency resource of the same cell and then transmitted, transmission of the former data may collide with transmission of the latter data in the same time-frequency resource. Since a priority is generally given to the transmission of the former data, as shown in FIG. 8, transmission may be performed in such a manner that PDSCH1 resource corresponding to the data in which latency is regarded as a less important factor is punctured by PDSCH2 corresponding to the data in which latency is regarded as an important factor).  
In regard to claims 8 and 18 You teaches, wherein the processor is further configured to determine, based on a type of RNTI uses to demask the DCI, that the DCI includes information indicating the one or more transmission regions which is for a current slot (see paragraph 73; The CRC is masked (or scrambled) with an identifier (e.g. a radio network temporary identifier (RNTI)) according to an owner or a usage of a PDCCH. For example, if the PDCCH is dedicated to a specific UE, the CRC may be masked with an identifier (e.g. a cell-RNTI (C-RNTI)) of the UE. If the PDCCH is used for a paging message, the CRC may be masked with a paging identifier (e.g. a paging-RNTI (P-RNTI)). If the PDCCH is used for system information (more specifically, a system information block (SIB)), the CRC may be masked with a system information RNTI (SI-RNTI). If the PDCCH is used for a random access response, the CRC may be masked with a random access-RNTI (RA-RNTI); see paragraph 194, the processor 21 on the receiving side of figure 16, decodes the data that is scrambled by the processor 11 of the transmitting side; thus the decoding by processor 21 reads on the unmasking the DCI using the RNTI).
In regards to claims 9 and 19, You teaches wherein the processor is further configured to: monitor for the DCI in a search space of a current slot; and monitor for a further DCI in a further search space of the current slot (see paragraph 83; The number of PDCCH candidates that the UE should monitor in UE-specific search spaces (USSs) including PDCCH candidates to carry UE-specific DCI is 6 for AL=1, 6 for AL=2, 2 for AL=4, and 2 for AL=8, thus 16 in total, and the number of PDCCH candidates that the UE should monitor in common search spaces (CSSs) including PDCCH candidates to carry common DCI is 4 for AL=4 and 2 for AL=8, thus 6 in total), wherein the further DCI is masked with a second RNTI, and wherein the further DCI includes preemptive multiplexing information indicating that a region in a previous allocation to the WTRU does not carry data for the WTRU, wherein the previous allocation is associated with a previous data transmission to the WTRU (see paragraph 73; if the PDCCH is dedicated to a specific UE, the CRC may be masked with an identifier (e.g. a cell-RNTI (C-RNTI)) of the UE. If the PDCCH is used for a paging message, the CRC may be masked with a paging identifier (e.g. a paging-RNTI (P-RNTI)). If the PDCCH is used for system information (more specifically, a system information block (SIB)), the CRC may be masked with a system information RNTI (SI-RNTI). If the PDCCH is used for a random access response, the CRC may be masked with a random access-RNTI (RA-RNTI); see paragraph 82 for the individual and common search spaces; A set of PDCCH candidates that the UE is to monitor is defined in terms of SSs. SSs for respective PDCCH formats may have different sizes and a dedicated SS and a common SS are defined. The dedicated SS is a UE-specific SS (USS) and is configured for each individual UE. The common SS (CSS) is configured for a plurality of UEs).  
In regards to claims 10 and 20, You teaches, wherein the search space and the further search space are one of: (1) overlapping or (2) non-overlapping (see paragraph 82; The dedicated SS is a UE-specific SS (USS) and is configured for each individual UE. The common SS (CSS) is configured for a plurality of UEs; the search space are not stated as overlapping so they are implicitly non overlapping).  
In regards to claims 11 and 21, You teaches, wherein the first RNTI and the second RNTI are different (see paragraph 73, the RNTIs C-RNTI, P-RNTI, SI-RNTI or RA-RNTI depending on the owner and usage of the PDCCH).  
Relevant Prior Art
Prior art Park et al. (US Publication 2019/0045488 A1) teaches, the UE may perform blind detection (BD) of both of the DCI masked by the MCCB-RNTI and/or the DCI masked by the C-RNTI. When DCI masked by a C-RNTI is detected, the UE may receive the detected DCI and the corresponding (or indicated) PDSCH according to a specific QCL method (for example, QCL type A or B) appropriate for decoding of a unicast PDSCH (see paragraph 222).
Prior art Sheng et al. (US Publication 2018/0092104 A1) teaches, an eNB scheduler pre-empting transmission of one or more subframes of the eMBB transmission with an URLLC transmission if the URLLC transmission is required for the downlink (see paragraph 78).  The target UE for URLLC (which may or may not be the same UE involved in eMBB) may monitor time/frequency/space resources for the URLLC signal. Upon identifying the URLLC signal via the flag (e.g., the target UE receives the signal and decodes the URLLC message), the target UE may attempt descrambling with a UE specific ID. This UE specific ID may be a Cell Radio Network Temporary Identifier (C-RNTI) or some new RNTI (see paragraph 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466